             Case 5:21-cv-00711 Document 1 Filed 07/26/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

STACY JONES,                                 §
          Plaintiff,                         §
                                             §
v.                                           §       CIVIL ACTION NO.
                                             §       SA-21-CA-0711
Christine Wormuth, Secretary,                §
DEPARTMENT OF THE ARMY,                      §
             Defendant.                      §

                                         COMPLAINT

       Plaintiff Stacy Jones, by her attorneys Gaul and Dumont, complaining of Defendant

Christine Wormuth, Secretary, Department of the Army, alleges:

                                JURISDICTION AND VENUE

       (1)     This action is brought to remedy discrimination on the basis of race (Black), in the

terms, conditions, and privileges of employment, in violation of Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. §2000e et seq.

       This is also an action for retaliation for previous protected activity under Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq.

       (2)     Injunctive and declaratory relief, damages, and other appropriate legal and

equitable relief are sought pursuant to 42 U.S.C. §2000e-5(f) and (g) and 42 U.S.C. §1981a.

       (3)     Plaintiff Stacy Jones, a resident of the State of Texas, filed a Formal Complaint of

Discrimination against Defendant on October 12, 2016, through the Federal Sector Equal

Employment Opportunity Commission (“EEOC”) system, complaining of race and sex

discrimination, retaliation, and hostile work environment. Due to ongoing discrimination,

retaliation, and hostile work environment, Plaintiff filed 12 amendments to the Formal Complaint

from October 25, 2016 to December 1, 2017.
                 Case 5:21-cv-00711 Document 1 Filed 07/26/21 Page 2 of 6




           While the first Formal Complainant of Discrimination was pending, Plaintiff was required

to file an additional Formal Complainant of Discrimination on March 25, 2020, with amendments

on September 11, 2020 and September 23, 2020, as a result of additional discrimination based on

race (Black), reprisal, and hostile work environment.

           (4)    In accordance with 29 CFR § 1614.407, it has been more than 180 days since

Plaintiff filed the second Formal Complaint and amendments, and there has been no final action

by Defendant.

           (5)    Plaintiff has complied fully with all prerequisites to jurisdiction in this Court under

Title VII. Jurisdiction of the Court is proper under §706(f)(3) of Title VII, 42 U.S.C. §2000e-

5(f)(3).

           (6)    As the unlawful employment practices complained of herein occurred within the

Western District of Texas, venue is proper in this District pursuant to §706(f)(3) of Title VII, 42

U.S.C. §2000e-5(f)(3), and 28 U.S.C. §1391(b).

                                               PARTIES

           (7)    Plaintiff has been employed by Defendant since March 2008, and is presently

assigned as Current Operations Staff Specialist, 0301, GS-13, at Fort Sam Houston, Joint Base San

Antonio, Texas.

           (8)    Defendant is an employer as defined by Title VII.

                  ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

           (9)    In her second Formal Complaint and 2 amendments, Plaintiff reported the

following incidents of discrimination, retaliation, and hostile work environment:

           a. From August 28, 2019 to on or about October 15, 2019, Plaintiff was denied telework

which was previously approved in June 2019, while two other similarly situated coworkers were
             Case 5:21-cv-00711 Document 1 Filed 07/26/21 Page 3 of 6




allowed to continue using telework up to three times a week.

       b. On or about September 8, 2019, Plaintiff was inappropriately denied premium time

requests for compensatory time earned.

       c. On or about September 13, 2019, Plaintiff was denied Operations Security (OPSEC)

Level II training on September 17-19, 2019.

       d. On September 20, 2019, Plaintiff was intimidated when she was threatened by her

supervisor that Plaintiff had put a black mark on her supervisor and the supervisor was not sure

what she was going to do but she was going to do something about it.

       e. On October 15, 2019, Plaintiff was threatened with disciplinary action for not meeting

with her supervisor and Management and Employee Relations (MER) immediately, with regard to

Plaintiff’s scheduled leave.

       f. On October 17, 2019, Plaintiff was instructed to come to her supervisor’s office after

Plaintiff requested extended sick leave for a medical appointment.

       g. On October 18, 2019, Plaintiff was issued a written verbal counseling for misconduct

and lack of candor.

       h. On October 31, 2019, Plaintiff was removed as the lead Action Officer on OPORD

initiative and meetings with senior leadership.

       i. On December 11, 2019, Plaintiff was not selected for an internal vacancy, GS-0301-13,

Current Operations Staff Officer with the G-3/5/7 Directorate.

       j. On or about March 9, 2019, Defendant denied one of Plaintiff’s many requests to be

reassigned to another directorate due to retaliation and harassment within the G3/5/7 Directorate.

       k. From March 2020 to June 2020, Defendant allowed Plaintiff’s previous supervisor to

access Plaintiff’s daily work folders, emails, files and spreadsheets.
                 Case 5:21-cv-00711 Document 1 Filed 07/26/21 Page 4 of 6




        l. From March 2020 to June 2020, upper management failed to respond timely and

intervene to requests for help after Plaintiff reported her emails in the program folders were being

copied and deleted.

        m. From March 2020 to June 2020, upper management failed to respond to Plaintiff’s

request to remove employees who do not have a need to access Plaintiff’s work files.

        n. On June 4, 2020, upper management instructed a team member to release/distribute an

operations order through official channels to IMCOM Garrisons worldwide using Plaintiff’s

signature block without her knowledge or permission after Plaintiff requested several times for

this to stop.

        o. On June 24, 2020, Defendant denied Plaintiff’s nomination to receive the GEN Perna

Commanding General, Army Materiel Command’s award and recognition for outstanding

performance.

        p. On August 4, 2020, Defendant denied Plaintiff’s third request for Quality Step Increase

(QSI) for performance and assumption of additional supervisory duties.

        q. On August 17, 2020, Plaintiff was denied administrative leave to respond and provide

input to the EEOC complaint, in accordance with regulations.

                                   FIRST CAUSE OF ACTION

        (10)      Defendant has discriminated against Plaintiff in the terms and conditions of her

employment on the basis of her race (Black), in violation of Title VII.

        (11)      Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s discriminatory practices unless and until this Court

grants relief.
                 Case 5:21-cv-00711 Document 1 Filed 07/26/21 Page 5 of 6




                                   SECOND CAUSE OF ACTION

          (12)    Defendant has retaliated against Plaintiff in the terms and conditions of her

employment in violation of Title VII.

          (13)    Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s retaliatory practices unless and until this Court grants

relief.

                                       THIRD CAUSE OF ACTION

          (14)    Defendant has created a hostile work environment in violation of Title VII.

          (15)    Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of hostile work environment created by Defendant unless and until

this Court grants relief.

                                       PRAYER FOR RELIEF

          (16)    WHEREFORE, Plaintiff respectfully requests this Court enter a judgment:

          (a)     Declaring the acts and practices complained of herein are in
                  violation of Title VII;

          (b)     Enjoining and permanently restraining these violations of Title VII;

          (c)     Directing Defendant to take such affirmative action as is necessary
                  to ensure the effects of these unlawful employment practices are
                  eliminated and do not continue to affect Plaintiff’s employment
                  opportunities;

          (d)     Directing Defendant to place Plaintiff in the position she would have
                  occupied but for Defendant’s discriminatory/retaliatory treatment of
                  her, and make her whole for all earnings she would have received
                  but for Defendant’s discriminatory/retaliatory treatment, including,
                  but not limited to, wages, pension, and other lost benefits;

          (e)     Awarding Plaintiff compensatory damages;

          (f)     Awarding Plaintiff, the costs of this action together with reasonable
                  attorneys’ fees, as provided by §706(k) of Title VII, 42 U.S.C.
               Case 5:21-cv-00711 Document 1 Filed 07/26/21 Page 6 of 6




                §2000e-5(k); and

        (g)     Granting such other and further relief as this Court deems necessary
                and proper.

                                  DEMAND FOR A TRIAL BY JURY

        (17)    Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

a trial by jury in this action.

                                                     Respectfully submitted,

                                                     LAW OFFICES OF
                                                     GAUL AND DUMONT
                                                     315 East Euclid Avenue
                                                     San Antonio, Texas 78212
                                                     (210) 225-0685
                                                     (210) 595-8340 - Fax


                                                  By:/s/Malinda A. Gaul
                                                     MALINDA A. GAUL
                                                     State Bar #08239800
                                                     Attorney for Plaintiff
